PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/552,292
Filing Date: 27 Aug 2019
Appellant(s): Asher et al.



__________________
Steve S. Cha (Reg no. 44,069)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 11/15/21.

1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/17/21 from which
the appeal is taken is being maintained by the examiner except for the grounds
of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”
New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS
OF REJECTION.”
Response to Argument
The Examiner summarizes the various points raised by the Appellant and addressed
them individually.














Appellant argues#1
A. Under Step 2A, Prong One, the Claims do not Recite an Abstract Idea
Under the first step, the Examiner found certain limitations of claim 2 to fall within the abstract subject matter grouping of certain methods of organizing human activity. 
The January 2019 PEG identifies the following subject matter as certain methods of organizing human activity — (1) fundamental economic principles or practices; (2) commercial or legal interactions; and (3) managing personal behavior or relationships or interactions between people. January 2019 PEG at 10. However, Appellant respectfully submits that the claims do not fall within any of the three subject matter groupings enumerated in the January 2019 PEG.

But first, as an initial matter, the Examiner’s allegation of abstract ideas clearly encompasses limitations that are not abstract. For example “receiving from the wagerer, based on a selection via the display device, a non-zero risk value for the wager” is clearly not abstract but rather is a technical operation. The rejection should fail on this basis alone.
Examiner Response
Examiner respectfully disagrees.
The abstract elements were identified on pages 16-19 of the Final rejection mailed on 6/17/21, and under broadest reasonable interpretation were determined to cover performance of the limitations as a certain method of organizing human activity (a commercial interaction, specifically steps for a wagering scheme for a prize).
The limitations, “receiving from the wagerer, based on a selection, a non-risk value for the wager” is part of the identified abstract idea (steps for a wagering scheme for a prize).
The additional element (the display device) is recited at a high level of generality, and is being used as a tool to implement the steps of the identified abstract idea.

Appellant argues#2
The claims are not directed to fundamental economic principles or practices. Notably, not all economic principles or practices are patent ineligible, only fundamental ones are. Simply put, the claimed subject matter is not fundamental. “Fundamental” has the plain and ordinary meaning of “serving as, or being an essential part of, a foundation or basis; basic; underlying.” See, e.g., https:/www dictionary .corm/browse/fundamental. The claimed subject matter of implementing a specific type of wagering based on a prize value and a risk value on a money element acceptor and dispenser device is not a fundamental or foundational economic concept.

In the particular context of §101, the Supreme Court has further defined “fundamental economic practice” as “long prevalent in our system of commerce and taught in any introductory finance class.” Bilski v. Kappos, 561 U.S. 593, 611 (2010). In the instant application, there is no question that the claimed subject matter is not “long prevalent in our system of commerce” and not “taught in any introductory finance class.” Accordingly, under Supreme Court jurisprudence, the claimed subject matter is not a fundamental economic principle or practice.
Examiner Response
Examiner did not state that the claims are directed to fundamental economic practices.
The final rejection mailed on 6/17/21 on page 18, stated that the claims are reciting a commercial interaction (steps for a wagering scheme for a prize).

Appellant argues#3
il. Commercial or Legal Interactions
The claimed features of claim 2 are not a contract, not a legal obligation, and not advertising, marketing or sales activities. Rather, it is a new wagering feature on a money element acceptor and dispenser device, analogous to a slot machine. Slot machines are clearly not abstract. And notably, the law on 35 U.S.C. § 101 does not categorically deem all business relations to be patent ineligible. By examining the relevant case law, it is clear that the instant claims do not relate to simply commercial or legal interactions.
Examiner Response
Examiner respectfully disagrees.
This argument has been addressed above with respect to Appellant argues#1 above.
Furthermore, the additional elements in claim 2 (the money element acceptor, and the dispenser device) are being recited at a high level of generality, and as such are being used as a tool to implement the identified abstract idea, see MPEP 2106.05(f).    

Appellant argues#4
Like the patents in Trading Techs., the instant claims do not generically recite setting, displaying, and selecting data, but rather a specific and particular algorithm where a wagerer enters into a transaction at a money element acceptor and dispenser device, the system derives a prize value from the value of the transaction, receives a risk value for the wager, computes an odds value for the wager based at least in part upon the value of the first prize and the risk value, identifies an event having a possible outcome whose odds of occurring are equal to the odds value, and determines the outcome of the event.  And like Trading Techs., the claimed algorithm has no prior art analog, as evidenced by the Examiner’s failure to cite any prior art against the claims. In other words, the Federal Circuit held that “an idea that has long existed [is] the threshold criterion of an abstract idea and ineligible concept,” but that plainly is not the case here. Accordingly, the reasons that led to the patent eligibility finding in Trading Techs. are exactly applicable to the instant claims. Therefore, Trading Techs. demonstrate that the instant claims do not relate to simply commercial or legal interactions.
Examiner Response
Examiner respectfully disagrees.
The claims are unlike the claims in Trading Techs.
The court in Trading Techs stated on page 9, “For section 101 purposes, the claimed subject matter is directed to a specific improvement to the way computers operate, id, for the claimed graphical user interface method imparts a specific functionality to a trading system “directed to a specific implementation of a solution to a problem in the software arts”.
Whereas, page 5 of the instant specification discloses a GUI recited at a high level of generality:
FIGURE 1 illustrates one embodiment of a system 10 for establishing and processing a wager 12. Depending upon particular implementations of system 10, as described below, system 10 comprises one or more of a processor 14, a memory 16, an input device 18, and a display 20. In general, system 10 determines odds for a wager 12 based upon a selected prize value and a selected risk value, and determines whether the wager 12 is won as a function of the determined odds. Processor 14 comprises any suitable number and combination of processing modules, such as, for example, wager input module 30, odds determination module 32, and outcome determination module 34. Each processing module comprises any suitable combination of hardware and software to perform the functionality described herein. Processing modules 30-34 may be integrated and/or distributed according to particular needs or desires. Memory 16 comprises any suitable arrangement of volatile and/or nonvolatile memory that stores software 36 that is executable by processor 14 to establish and process wagers 12 according to the particular techniques described herein. Memory 16 also stores the particular parameters of a wager 12. Input device 18 comprises a keyboard or keypad, a push-button, a touch-screen, a game controller, or any other device suitable to receive input parameters associated with wagers 12, such as, for example, the prize value of the wager 12 and the risk value of the wager 12.  Display 20 comprises any device suitable to convey the parameters and/or results of a wager 12 either audibly or visually. The existence and/or type of input device 18 and/or display 20 may be determined based upon the particular environment of system 10 that is implemented. 
There is no improvement to the technology of the GUI (the graphical user interface) it is operating in exactly the same way it was designed to function, (to display wagering data).
Therefore, the claims are unlike the claims in Trading Techs and are reciting the identified abstract idea (a commercial interaction (steps for a wagering scheme for a prize).

Appellant argues#5
B. Under Step 2A, Prong Two, the Alleged Abstract Idea is Integrated into a
Practical Application
1. Category 1
Under this category, when “an additional element reflect[s] an improvement in the functioning of a computer, or an improvement to other technology or technical field,” the abstract idea has been integrated into a practical application. MPEP 2106.05(a) provides additional guidance on this subject. Specifically, MPEP 2106.05(a) states that “[i]n determining patent eligibility, examiners should consider whether the claims “purport[s] to improve the functioning of the computer itself.’ Here, the claimed invention is such an improvement, specifically an improvement on the functioning of a money element acceptor and dispenser device, for example a vending machine. A conventional vending machine has no wagering features. The claimed invention implements a wagering feature on for example vending machines, and therefore embodies an advantage over conventional vending machines.
Thus, the claimed invention is directed to improvements over the prior art that integrates the judicial exception into a practical application. Additional guidance from the MPEP further supports patent eligibility. MPEP 2106.05(a) further states that “[a]n indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.” This is precisely the case here. Page 2, lines 1-11 of the specification (emphasis added) explicitly disclose a problem in the art where wagering may be inaccessible to users: Wagering in casinos, on sporting events, and in lotteries is a large and growing industry throughout the world. Various types of betting products and systems exist that facilitate betting on the outcome of a particular game. For example, a  patron in a casino may bet on a single hand of blackjack, a pull on a slot machine, a roll of the dice, etc. Typical horse racing bets allow bettors to wager on a single horse or on several horses in a particular race or series of races. Lotteries allow patrons the opportunity to win sizeable jackpots by preselecting a predetermined number of randomly drawn numbers. A problem with these prior types of wagering is that they are neither readily accessible to patrons nor presented in a format that is flexible for the patron according to the patron’s wagering needs or desires.
To solve this problem, claim 2 in one embodiment recites an UNCONVENTIONAL implementation of a wagering feature on a money element acceptor and dispenser device. As such, claim 2 does not simply recite an abstract business relationship, but rather a particular practical application. Then under category 1 of the 2019 PEG, the abstract idea is integrated into a practical application.
Examiner Response
Examiner respectfully disagrees.
The functioning of the vending machine (the apparatus) which comprises the money element acceptor and the dispenser is not being improved upon.
The instant specification discloses on pages 5-6, 9:
FIGURE 1 illustrates one embodiment of a system 10 for establishing and processing a wager 12. Depending upon particular implementations of system 10, as described below, system 10 comprises one or more of a processor 14, a memory 16, an input device 18, and a display 20. In general, system 10 determines odds for a wager 12 based upon a selected prize value and a selected risk value, and determines whether the wager 12 is won as a function of the determined odds.
Processor 14 comprises any suitable number and combination of processing modules, such as, for example, wager input module 30, odds determination module 32, and outcome determination module 34. Each processing module comprises any suitable combination of hardware and software to perform the functionality described herein. Processing modules 30-34 may be integrated and/or distributed according to particular needs or desires. Memory 16 comprises any suitable arrangement of volatile and/or nonvolatile memory that stores software 36 that is executable by processor 14 to establish and process wagers 12 according to the particular techniques described herein. Memory 16 also stores the particular parameters of a wager 12. Input device 18 comprises a keyboard or keypad, a push-button, a touch-screen, a game controller, or any other device suitable to receive input parameters associated with wagers 12, such as, for example, the prize value of the wager 12 and the risk value of the wager 12. Display 20 comprises any device suitable to convey the parameters and/or results of a wager 12 either audibly or visually. The existence and/or type of input device 18 and/or display 20 may be determined based upon the particular environment of system 10 that is implemented.
Cash withdrawal transactions comprise those transactions whereby a wagerer withdraws an amount of money from an account. With respect to these transactions, therefore, the prize value 42 of a wager 12 comprises a value that is derived from the amount withdrawn. For example, a wagerer may withdraw $100 from an account using an Automated Teller Machine (ATM). The account provider, such as a bank, may then offer a wager 12 whereby the prize value 42 of the wager 12 is the amount withdrawn, $100, or some portion thereof. Therefore, if the wagerer wins the wager 12, then the wagerer stands to win the amount withdrawn, or some portion thereof. Cash transfer transactions comprise those transactions whereby a wagerer transfers an amount of money from one account to another account. With respect to these transactions, therefore, the prize value 42 of a wager 12 comprises a value that is derived from the amount transferred. Wagers 12 derived from cash transfer transactions may involve wire transfers of money, for example.
System 10 may be designed and/or modified to work with and/or within other equipment that is used to implement the particular type of cash withdrawal or transfer transaction. For example, system 10 may be integrated into and/or work in conjunction with cash withdrawal and transfer systems and computers associated with a bank (e.g., ATM) or a wire transfer company (e.g., wire transfer terminal).
The vending machine may then offer a wager 12 whereby the prize value 42 of the wager 12 is the cost of the candy bar, $0.80, or some portion thereof. Therefore, if the wagerer wins the wager 12, then the wagerer wins the candy bar for free or at least wins a portion of the purchase price of the candy bar. 5,

As can be seen from the instant specification the money element acceptor (associated with the ATM, which the system of the instant invention is designed to work with) and the dispenser associated with the vending machine is operating in exactly the same way they were designed to function (to dispense items and to accept money).
Therefore there is no improvement to the functioning of the vending machine (the apparatus of claim 2).
The money element acceptor and dispenser are recited at a high level of generality and are being used as a tool to implement the identified abstract idea.

Appellant argues#6
il. Category 4
Under this category, the claims may integrate the abstract idea into a practical application if there is “an additional element effecting a transformation or reduction of a particular article to a different state or thing.” Here, the limitations of claim 2 alter the states of at least the claimed processor and display device. For example, by “offering to the wagerer, via a display device of the apparatus, an opportunity to wager for a first prize, the first prize having a value derived from the value of the transaction,” the state of the display device in the apparatus is changed — framebuffers are overwritten, pixels are turned on or off, etc. Further, by “receiving from the wagerer, based on a selection via the display device, a non-zero risk value for the wager,” the states of the processor and a memory in the apparatus are also changed — states of the transistors in the processor are changed, memory blocks are overwritten, memory address and/or tables are updated, etc. Therefore, the states of the claimed processor and display device are changed by the claims, and the claims fall under category 4 of the 2019 PEG and integrate the abstract idea into a practical application.
Examiner Response
Examiner respectfully disagrees.
The limitations (offering to the wagerer, an opportunity to wager for a first prize, the first prize having a value derived from the value of the transaction) is part of the identified abstract idea.
The additional elements (the display device of the apparatus) is recited at a high level of generality and is being used as tool to implement the identified abstract idea.
Therefore there are no additional elements in the claims that are indicative of integration into a practical application.
Appellant argues#7
C. The Examiner’s Analysis Under Step 2B is Both Legally and Procedurally
Under the last step of the §101 analysis, the claims are examined for additional elements that provide “significantly more” than the recited judicial exception. “[E]xaminers should continue to consider in Step 2B whether an additional element or combination of elements: [1] adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or [2] simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.” 2019 PEG at 23.
First, the Examiner’s analysis under Step 2B is legally incorrect. The Examiner states “[s]ince there are no additional elements in the claim that would be considered significantly more, the analysis does not need to proceed to STEP 2B.” Final Office Action at 15. This is clearly contrary to the law. The analysis of whether additional elements in the claims provide “significantly more” than the abstract idea is the Step 2B analysis, and is not a pre-condition to the Step 2B analysis. By this statement in the Final Office Action, the Examiner appears to have admitted that he did not perform a Step 2B analysis or only performed the analysis in a perfunctory manner. This alone renders the §101 rejection fatally defective.
Second, as it was explained in the March 2021 Amendment, the Examiner’s analysis under Step 2B is also procedurally defective. Here, under Step 2B, the Examiner conclusorily states that the additional elements do not amount to significantly more than the abstract idea. Final Office Action at 20. However these simple conclusory statements are improper under the procedures promulgated by a Memorandum from the Deputy Commissioner for Patent Examination Policy issued on April 19, 2018 titled “Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.)’, available at https://www.uspto.gov/sites/default/files/documents/ memoberkheimer-20180419.PDF (the Berkheimer Memo”). Under the Berkheimer Memo, the Examiner must support his analysis in Step 2B (1) with a citation to an express statement in the specification, (2) with a citation to one or more court decisions, (3) with a citation to a publication, or (4) by taking Official Notice. In other words, the Examiner’s analysis in Step 2B must be supported by some evidence. However, in this case, the Examiner provides no evidence. And to the extent the Examiner is taking Official Notice of the well-understood, routine, and conventional nature of the additional elements, Appellant respectfully disagrees and submit there is nothing routine or conventional about the elements recited in the claims, as discussed above.
Examiner Response 
Examiner respectfully disagrees.
The Examiner did not previously conclude in Step 2A prong 2, that there were additional elements that were considered to be insignificant extra solution activity (See pages 19-20 of the Final rejection mailed on 6/17/21).

Therefore, there was no need to re-evaluate the conclusion in STEP 2B. The argument pertaining to providing a factual explanation of why additional elements are directed to WURC (Well understood routine and conventional) is rendered moot.

Appellant argues#8
D. The Claims do not Preempt All Embodiments of the Abstract Idea
A critical concern in any §101 analysis is whether the claims would preempt all embodiments of the abstract idea. “[I]n applying the §101 exception, we must distinguish between patents that claim the ‘buildin[g] block[s]’ of human ingenuity and those that integrate the building blocks into something more.” Alice Corp., 573 U.S. at 217. In McRo, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299 (Fed. Cir. 2016), the claimed subject matter was directed to specific rules of automating 3D animation that was previously done manually. The Federal Circuit held that: The narrower concern here is whether the claimed genus of rules preempts all techniques for automating 3—D animation that rely on rules. Claim 1 requires that the rules be rendered in a specific way: as a relationship between sub- sequences of phonemes, timing, and the weight to which each phoneme is expressed visually at a particular timing (as represented by the morph weight set). The specific structure of the claimed rules would prevent broad preemption of all rules-based means of automating lip synchronization, unless the limits of the rules themselves are broad enough to cover all possible approaches. There has 
been no showing that any rules-based lip-synchronization process must use rules 
with the specifically claimed characteristics. Even assuming that the instant claims are related to the abstract idea of creating a business relationship, namely a wager, between two parties, like the claims in McRo, instant claims recite a specific implementation of wagering on a specific device. Again, the specific implementation is one where, on a money element acceptor and dispenser device, a wagerer may enter into a transaction, and the system derives a prize value from the value of the transaction, receives a risk value for the wager, computes an odds value for the wager based at least in part upon the value of the first prize and the risk value, identifies an event having a possible outcome whose odds of occurring are equal to the odds value, and determines the outcome of the event. It is then clear that the features of the instant claims, including the specificity and ordered combination of the claimed elements, do not preempt all possible ways of establishing a wager. Accordingly, the claims are patent eligible under McRo.
Examiner Response
Examiner respectfully disagrees. 
The claimed invention is unlike the claimed invention recited in McRo. 
McRo was found to be eligible because the rules claimed improved computer-related technology by allowing computer performance of a function not previously performed by a computer. The McRo court relied on the specification’s explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be animated when determining that the claims were directed to improvements in computer animation instead of an abstract idea. The rules recited in the instant invention are not improving any type of computer related technology.  
The instant specification recites on pages (5-6, 9), recite computing hardware components, recited at a high level of generality which are being used as tools to implement the identified abstract idea.  
There are no rules that are identified in the claims that are improving computer-related technology by allowing computer performance of a function not previously performed by a computer.
Therefore the claims are unlike the claims in McRo.
With respect to the preemption argument:
Pre-emption is not a standalone determination of statutory content.
The Supreme Court has made clear that the principle [*18] of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 ("We have described the concern that drives this exclusionary principal as one of pre-emption"). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis.
The concern is that "patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity." Id. (internal quotations omitted).
In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom's attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter.Where a patent's claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.
Ariosa Diagnostics, Inc. v. Sequenom, Inc., 2015 U.S. App. LEXIS 9855, 17-18 (Fed. Cir. June 12, 2015)
With regard to preemption, the issue comes down to whether the claim is directed to an abstract idea and does it fail the Mayo/Alice step one and step two analysis.

Appellant argues#9
Appellant respectfully submits that for the foregoing reasons, the rejection of claim 2 under §101 is in error. Because the Examiner puts forth no additional independent basis for rejecting the dependent claims 3-15, the rejection of the dependent claims should also be reversed. 
Examiner Response
Examiner respectfully disagrees.
The Response to Appellant argues#1-8, with respect to claim 2 also applies to dependent claims 3-15, which are further defining the identified abstract idea recited in claim 2.



For the above reasons, it is believed that the rejections be sustained.
Respectfully submitted,
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        12/4/2021

Conferees:
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694                                                                                                                                                                                                        
/Terry Lee Melius/
RQAS – OPQA

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant
appeal in any application or ex parte reexamination proceeding, 37 GFR 41.45 requires
payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),
unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in
effect on March 18, 2013.